DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 9-10, 14-15, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leontaris (US 20110090960 A1).

Regarding claim 1, Leontaris teaches a method comprising: 
receiving a plurality of portions of a content item (Fig. 1: 102 input video); 
determining, based on an indication of a network condition, a bitrate ([0051] FIG. 1 shows an example implementation of rate control model 100 within a video encoder. The mechanism of rate control can generate compressed bit streams that satisfy the bandwidth, delay, and quality constraints of the video system. Rate control can satisfy the bit rate targets while deterring decoder input buffer overflow or starvation. Optionally, rate control can also function to reduce distortion for a given bit rate target and delay/buffering constraints.); 
determining, based on the bitrate, a quantization parameter and an adjustment parameter that minimize a cost function (deriving a new bit stream that adheres to different (sometimes lower) buffering and bandwidth usage compared to the original bit stream, change in resolution or/and frame rate, availability of coding tools within a certain environment, etc. In an embodiment, bit rate and quality relationships of the original pictures are computed and applied to the rate control of the newly created bit stream [0094]); and 
encoding, based on the quantization parameter and the adjustment parameter, at least a portion of the plurality of portions of the content item (bit rate and quality relationships of the original pictures are computed and applied to the rate control of the newly created bit stream [0094]; Fig. 1 Bitstream).

Regarding claim 2, Leontaris teaches the method of claim 1, wherein each portion of the plurality of portions of the content item comprises at least one of: a frame, a slice, a group of pictures (GOP), a coding unit (CU), or coding and a coding tree unit (CTU) ([0035] FIG. 20 is a schematic diagram of an example picture coded using multiple slice types, according to an embodiment;).

Regarding claim 3, Leontaris teaches the method of claim 1, wherein the content item comprises streaming video content ([0008] (d) the compressed bit stream can be the result of either real-time interactive video communication (e.g., video-conferencing) or live-event video streaming (e.g., sports), etc.).

Regarding claim 6, Leontaris teaches the method of claim 1, wherein the indication of the network condition is based on at least one of: an overflow condition of a buffer associated with a user device, and an underflow condition of the buffer ([0011] A mechanism for generating compressed bit streams that satisfy the bandwidth and delay constraints is rate control. Rate control may minimize visual distortion, generates bits that fit the communication channel, and may deter decoder input buffer overflow or starvation (e.g., that may result in an underflow.) For instance, a compliant bit stream may satisfy two constraints with respect to the decoder buffer: [0012] (a) received picture bits fit in the buffer (otherwise results in a buffer overflow), and [0013] (b) when the decoder removes a picture from the buffer to decode the picture, the picture is received in its entirety (otherwise results in buffer underflow or starvation.)).

Regarding claim 7, Leontaris teaches the method of claim 1, wherein determining the quantization parameter and the adjustment parameter that minimizes the cost function is based on rate-distortion optimization ([0066] In a rate-distortion optimized video compression system, motion estimation and coding mode selection can be accomplished by, for example, minimizing the Lagrangian cost function J=D+.lamda..times.R, where D is the distortion (e.g., SSE, SAD, or other distortion metrics) and R is the actual or an estimate of the bit rate during the encoding process.).

Regarding claim 9, Leontaris teaches the method of claim 1, wherein the adjustment parameter is associated with at least one of content resolution, and playback quality of experience (QoE) (Reasons for transcoding can include deriving a new bit stream that adheres to different (sometimes lower) buffering and bandwidth usage compared to the original bit stream, change in resolution or/and frame rate, availability of coding tools within a certain environment, etc. In an embodiment, bit rate and quality relationships of the original pictures are computed and applied to the rate control of the newly created bit stream, which may improve image quality and reduce complexity. [0094]).

Regarding claim 10, Leontaris teaches the method of claim 1, wherein determining, based on the bitrate, the quantization parameter and the adjustment parameter comprises determining a value for the quantization parameter and a value for the adjustment parameter that causes a Langaragian multiplier to minimize the cost function, wherein the cost function comprises the bitrate (newer encoding paradigms that can significantly improve visual quality may use Lagrangian rate-distortion optimization to optimize the selection of the coding modes. In a rate-distortion optimized video compression system [0066],).

Regarding claim 14, Leontaris teaches method comprising: 
receiving a plurality of portions of a content item (Fig. 1: 102 input video);
determining, based on an indication of a network condition, a respective bitrate for each portion, of one or more portions, of the plurality of portions of the content item ([0051] FIG. 1 shows an example implementation of rate control model 100 within a video encoder. The mechanism of rate control can generate compressed bit streams that satisfy the bandwidth, delay, and quality constraints of the video system. Rate control can satisfy the bit rate targets while deterring decoder input buffer overflow or starvation. Optionally, rate control can also function to reduce distortion for a given bit rate target and delay/buffering constraints.);
determining, for each portion of the one or more portions of the content item, based on the respective bitrate, a respective quantization parameter and a respective adjustment parameter that minimize a cost function (deriving a new bit stream that adheres to different (sometimes lower) buffering and bandwidth usage compared to the original bit stream, change in resolution or/and frame rate, availability of coding tools within a certain environment, etc. In an embodiment, bit rate and quality relationships of the original pictures are computed and applied to the rate control of the newly created bit stream [0094]); and 
encoding, based on the respective quantization parameters and the respective adjustment parameters, each portion of the one or more portions of the content item (bit rate and quality relationships of the original pictures are computed and applied to the rate control of the newly created bit stream [0094]; Fig. 1 Bitstream).
Regarding claim 15, Leontaris teaches the method of claim 14, wherein each portion of the plurality of portions of the content item comprises at least one of: a frame, a slice, a group of pictures (GOP), a coding unit (CU), or coding and a coding tree unit (CTU) ([0035] FIG. 20 is a schematic diagram of an example picture coded using multiple slice types, according to an embodiment;).

Regarding claim 17, Leontaris teaches the method of claim 14, wherein the indication of the network condition is based on at least one of: an overflow condition of a buffer associated with a user device, and an underflow condition of the buffer ([0011] A mechanism for generating compressed bit streams that satisfy the bandwidth and delay constraints is rate control. Rate control may minimize visual distortion, generates bits that fit the communication channel, and may deter decoder input buffer overflow or starvation (e.g., that may result in an underflow.) For instance, a compliant bit stream may satisfy two constraints with respect to the decoder buffer: [0012] (a) received picture bits fit in the buffer (otherwise results in a buffer overflow), and [0013] (b) when the decoder removes a picture from the buffer to decode the picture, the picture is received in its entirety (otherwise results in buffer underflow or starvation.)).

Regarding claim 20, Leontaris teaches a method comprising: 
sending, to a user device, at least a portion of a plurality of portions of a content item at a bitrate (Fig. 1: 102 input video);
determining, based on an indication of a network condition, another bitrate ([0051] FIG. 1 shows an example implementation of rate control model 100 within a video encoder. The mechanism of rate control can generate compressed bit streams that satisfy the bandwidth, delay, and quality constraints of the video system. Rate control can satisfy the bit rate targets while deterring decoder input buffer overflow or starvation. Optionally, rate control can also function to reduce distortion for a given bit rate target and delay/buffering constraints.); 
determining, based on the another bitrate, a quantization parameter and an adjustment parameter that minimize a cost function (deriving a new bit stream that adheres to different (sometimes lower) buffering and bandwidth usage compared to the original bit stream, change in resolution or/and frame rate, availability of coding tools within a certain environment, etc. In an embodiment, bit rate and quality relationships of the original pictures are computed and applied to the rate control of the newly created bit stream [0094]); and 
sending, based on the quantization parameter and the adjustment parameter, at least another portion of the plurality of portions of the content item at the target bitrate  (bit rate and quality relationships of the original pictures are computed and applied to the rate control of the newly created bit stream [0094]; Fig. 1 Bitstream).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Leontaris in view of Yeh (US 20100124275 A1).

Regarding claim 4, Leontaris teaches the method of claim 1. Leontaris does not teach the following limitations, however, in an analogous art, Yeh teaches wherein the network condition is associated with at least one of: network bandwidth, data throughput, and data loss (The network monitoring module 223 is used for generating the network status message by monitoring and analyzing network statuses, such as the network bandwidth, bandwidth fluctuation rate, packet loss rate, packet delay, delay jitter, bit error rate, receiving signal strength indication (RSSI) and/or throughput of the wired/wireless network channels. [0030]).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Yeh and apply them to Leontaris. One would be motivated as such as to allow a server to dynamically adjust encoding parameters, thereby improving video quality at a user end (Yeh: [0007]).

Regarding claim 5, Leontaris teaches the method of claim 1. Leontaris does not teach the following limitations, however, in an analogous art, Yeh teaches receiving the indication of the network condition from a user device (The network monitoring module 223 is used for generating the network status message by monitoring and analyzing network statuses, such as the network bandwidth, bandwidth fluctuation rate, packet loss rate, packet delay, delay jitter, bit error rate, receiving signal strength indication (RSSI) and/or throughput of the wired/wireless network channels. [0030]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Yeh and apply them to Leontaris. One would be motivated as such as to allow a server to dynamically adjust encoding parameters, thereby improving video quality at a user end (Yeh: [0007]).

Regarding claim 16, Leontaris teaches the method of claim 14. Leontaris does not teach the following limitations, however, in an analogous art, Yeh teaches receiving the indication of the network condition from a user device (The network monitoring module 223 is used for generating the network status message by monitoring and analyzing network statuses, such as the network bandwidth, bandwidth fluctuation rate, packet loss rate, packet delay, delay jitter, bit error rate, receiving signal strength indication (RSSI) and/or throughput of the wired/wireless network channels. [0030]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Yeh and apply them to Leontaris. One would be motivated as such as to allow a server to dynamically adjust encoding parameters, thereby improving video quality at a user end (Yeh: [0007]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Leontaris in view of AUYEUNG (US 20210092382 A1).
Regarding claim 8, Leontaris teaches the method of claim 1. Leontaris does not teach the following limitations, however, in an analogous art, AUYEUNG teaches wherein the quantization parameter is a quantization parameter of 63 different quantization parameters ([0047] Further, the transform/quantization unit 440 supports a maximum of 63 quantization parameters (QPs).).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of AUYEUNG and apply them to Leontaris. One would be motivated as such as to decrease computations without sacrificing coding efficiency. (AUYEUNG: [0104]).

Claims 11-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Leontaris in view of Holcomb (US 20120294355 A1).
Regarding claim 11, Leontaris teaches the method of claim 1. Leontaris does not teach the following limitations, however, in an analogous art, Holcomb teaches wherein encoding the at least the portion of the content item comprises: 
modifying, based on the quantization parameter and the adjustment parameter, a frame size of a plurality of frames associated with the at least the portion of the content item; and 
allocating, based on the frame size of the plurality of frames, a quantity of bits to the plurality of frames, wherein the quantity of bits is associated with the bitrate (receiving a video stream; monitoring a bit rate of a network connection through which the video stream is being transmitted; determining quantization parameters for the video stream; resizing frames of the video stream based on the quantization parameters and the bitrate of the network connection; encoding the video stream with the resized frames; and transmitting the encoded video stream over a network for display on a client computer coupled to the network. [claim 17]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Holcomb and apply them to Leontaris. One would be motivated as such as to allow the content to be streamed in segments or chunks at varying levels of quality corresponding to different coding rates according to the changing network conditions (Holcomb: [0005]).

Regarding claim 12, Leontaris in view of Holcomb teaches the method of claim 11. Holcomb teaches wherein modifying the frame size of the plurality of frames associated with the at least the portion of the content item comprises: 
determining based on the quantization parameter and the adjustment parameter, a coding mode; and
modifying, based on the coding mode, the frame size of the plurality of frames (receiving a video stream; monitoring a bit rate of a network connection through which the video stream is being transmitted; determining quantization parameters for the video stream; resizing frames of the video stream based on the quantization parameters and the bitrate of the network connection; encoding the video stream with the resized frames; and transmitting the encoded video stream over a network for display on a client computer coupled to the network. [claim 17]). The same motivation used to combine Leontaris in view of Holcomb in claim 11 is applicable.

Regarding claim 13, Leontaris in view of Holcomb teaches the method of claim 11. Leontaris sending, based on allocating the quantity of bits to the plurality of frames, the at least the portion of the content item at the bitrate ([0589] a component or module for controlling the rate with which the encoded video stream is transmitted from the video encoder based on one or more of the quantization parameters or the estimated relationships).

Regarding claim 18, Leontaris teaches the method of claim 14. Leontaris does not teach the following limitations, however, in an analogous art, Holcomb teaches wherein encoding each portion of the one or more portions of the content item comprises: 
modifying, based on the quantization parameter and the adjustment parameter, a frame size of a plurality of frames associated with the at least the portion of the content item; and 
allocating, based on the frame size of the plurality of frames, a quantity of bits to the plurality of frames, wherein the quantity of bits is associated with the bitrate (receiving a video stream; monitoring a bit rate of a network connection through which the video stream is being transmitted; determining quantization parameters for the video stream; resizing frames of the video stream based on the quantization parameters and the bitrate of the network connection; encoding the video stream with the resized frames; and transmitting the encoded video stream over a network for display on a client computer coupled to the network. [claim 17]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Holcomb and apply them to Leontaris. One would be motivated as such as to allow the content to be streamed in segments or chunks at varying levels of quality corresponding to different coding rates according to the changing network conditions (Holcomb: [0005]).

Regarding claim 19, Leontaris in view of Holcomb teaches the method of claim 18. Holcomb teaches wherein modifying the frame size of the respective plurality of frames associated with the portion of the content item comprises: 
determining based on the quantization parameter and the adjustment parameter, a coding mode; and
modifying, based on the coding mode, the frame size of the plurality of frames (receiving a video stream; monitoring a bit rate of a network connection through which the video stream is being transmitted; determining quantization parameters for the video stream; resizing frames of the video stream based on the quantization parameters and the bitrate of the network connection; encoding the video stream with the resized frames; and transmitting the encoded video stream over a network for display on a client computer coupled to the network. [claim 17]). The same motivation used to combine Leontaris in view of Holcomb in claim 11 is applicable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/            Examiner, Art Unit 2486